Citation Nr: 0202568	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for  seizure disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service in the Army from September 
1950 to September 1953 and active service in the Marine Corps 
from May 1954 to May 1957 and from July 1957 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
veteran and his wife testified before a Hearing Officer at 
the RO in July 1999, and the veteran also testified at a 
hearing before the undersigned Member of the Board at the RO 
in November 2000.  


FINDINGS OF FACT

The evidence does not demonstrate that the veteran's seizure 
disorder was present in service or that it is due to shell 
fragment wounds of the head that occurred in service.  


CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Information form the hospital admission cards created by the 
Office of the Surgeon General of the Army show that the 
veteran received shell fragment wounds to the head in combat 
in Korea in March 1951.  No details concerning the head 
injury are available, except that there was no nerve or 
artery involvement.  At the same time, the veteran received a 
shell fragment wound of the left leg, and treatment for his 
wounds included hospitalization for approximately 3 weeks.  

Clinical records from the veteran's family physician Robert 
C. Hines, M.D., received by VA in July 1999, show that in 
November 1979 the veteran reported that he had had 3 episodes 
in which he had almost passed out. He said he had a bright 
light in his eves for several minutes prior to the episodes.  
He did pass out in the 4th episode, which included jerking 
when his wife wakened him.  He said that he was tired and 
drowsy afterwards.  

Dr. Hines referred the veteran to Gerald Randle M.D., who 
hospitalized the veteran for evaluation in December 1979.  In 
the hospital summary from Floyd Medical Center, received by 
VA in July 1999, Dr. Randle noted that the veteran's syncopal 
episodes had been occurring intermittently, about every 3 to 
4 months, for approximately one year.  The veteran reported 
he would notice visual distortion associated with some pain 
or discomfort in his abdomen and only on one occasion did he 
lose consciousness.  The remainder of the times he felt as if 
he might faint, but after dropping to one knee, his symptoms 
seemed to subside.  Dr. Randle noted that prior studies, 
including a CT scan and EEG, were normal.  All studies during 
hospitalization, including skull X-rays and an EEG, were 
normal.  The discharge diagnosis was syncopal episodes of 
undetermined origin, possible temporal lobe seizures.  
Dilantin was prescribed, and was continued, with dosage 
adjustments, for many years, including by the veteran's 
current family physician, Frank Hampton, M.D.  

A hospital discharge summary and history and physical 
examination report from Floyd Medical Center concerning 
hospitalization of the veteran for treatment of pneumonia 
from November 1994 to December 1994, were received by VA in 
July 1999.  Those reports show that Dr. Hampton admitted the 
veteran and that on both the history and physical examination 
report and on the discharge summary, the diagnoses included 
seizure disorder - stable (temporal lobe).  

In a letter dated in February 1997, Dr. Hampton stated that 
it was his feeling that the veteran's seizure disorder was 
linked to his head trauma in service during the Korean 
conflict.  He said that he felt there was no evidence of any 
other type of injury or trauma or previous history of 
seizures that would indicate it was a pre-existing condition 
or was caused by any other process.  

At a VA neuropsychiatric examination in May 1997, the veteran 
reported that when he was in Korea he was hit by a mortar 
shell, and it dazed him, but did not knock him out.  He was 
hospitalized in Japan and then went back to duty.  The 
veteran reported that he had had seizures off and on for the 
past 17 years, and had been on Dilantin during that time.  He 
said it started out that he saw a bright light.  He said 
everything became brilliant and then he blacked out.  He said 
he would just collapse and that lasted a few minutes.  He 
said that as far as he knew he did not have a seizure or 
convulsion.  The physician said the veteran's thought 
processes were intact and said there were no specific 
neurological findings.  The diagnosis was:  atypical seizure 
disorder, cause undetermined; residual head injury not found; 
and post-traumatic stress disorder not found.  

In a May 1997 VA radiology report, the radiologist stated 
that three views of the skull demonstrated tiny metallic type 
fragments in the right occipital region, likely related to 
previous shrapnel injury.  The impression was small retained 
shrapnel fragments in the right occipital region.  

At a VA orthopedic examination in May 1997, the physician 
noted that the veteran had a history of a small shrapnel 
through and through fragment wound in the left lateral 
foreleg and that he was also struck in the right occiput by a 
similar fragment and purportedly had no retained foreign 
body.  The veteran reported that he had been taking Dilantin 
for the past 17 years and last had a "spell" approximately 
a year and a half prior to the examination.  He said he had 
not had an actual seizure for tongue biting or tonic/clonic 
movements.  On physical examination, there was a slightly 
tender area in the right posterior calvarium, but the 
physician found no actual scar.  After clinical examination 
and review of the X-rays, the diagnosis included: service era 
superficial shrapnel wounds, right posterior occiput and left 
lateral through-and-through foreleg with retained foreign 
bodies in occipital scalp and left foreleg; and idiopathic 
seizure disorder, controlled on Dilantin, no clinical 
correlation with service injury.  

In a consultation report dated in December 1997, Jeffrey T. 
Glass, M.D., a neurologist, reported to Dr. Hampton that he 
examined the veteran who was concerned as to whether there 
might be any relationship between his seizures and a previous 
head injury in service in Korea in 1951.  Dr. Glass noted 
that the veteran's history was an injury to the back of his 
head in service and an episode of loss of consciousness 
approximately 28 years later.  Dr. Glass noted that the 
veteran was taken to see Dr. Hines and was told he had a 
seizure and was started on Dilantin.  Dr. Glass stated that 
the diagnosis may have been made with the help of an EEG, but 
he did not have those records.  Dr. Glass went on to say that 
the veteran had had subsequent episodes of visual 
disturbance, which was concerning for an aura.  Dr. Glass 
said that since the head injury was in the occipital area and 
the veteran's aura tended to be predominantly visual, there 
was a possibility of a relationship between the head injury 
and the seizures.  

In a clinical record dated in early January 1998, Dr. Glass 
noted that he had obtained a CT scan of the head and an EEG, 
both of which were normal.  He stated that he thought that it 
was within reasonable medical certainty given the lack of 
family history of seizures and the history of a head injury 
to the occipital region and the fact that his episodes 
started after this that there was a relationship between the 
veteran's head injury and the current seizure disorder.  

In a letter to VA dated in January 1998, Dr. Glass stated 
that Dr. Hampton had referred the veteran to him for 
evaluation of seizures.  Dr. Glass reported that he had 
examined the veteran.  He said the veteran's seizures seemed 
to be primarily occipital in nature because he had a 
significant visual component to his episodes.  Dr. Glass 
stated that EEGs and brain imaging procedures were performed 
but did show not any abnormality.  He said this was not 
uncommon in patients with seizures, particularly if they were 
well controlled.  Dr. Glass said that while in Korea the 
veteran apparently sustained a head injury to the back of his 
head.  Dr. Glass said this type of head injury could have 
caused a concussion and left a small scar on the occipital 
region, which could be the focus for his seizures.  Dr. Glass 
said this was reasonable, as the veteran's episodes 
clinically would be consistent with an occipital lobe focus.  
He stated that he hence felt there was some reasonable 
medical certainty that the head injury could have led to an 
occipital injury that could have years later developed into a 
focus for a seizure disorder.  Dr. Glass said this of course 
could not be proven.  

In a January 1998 letter, Dr. Hampton again stated it was his 
feeling that the veteran's seizure disorder was linked to his 
injury during his military service.  He said the veteran had 
no other evidence of a pre-existing seizure condition and no 
other type of injury or trauma that would explain the 
seizures.  Dr. Hampton said that the relationship between the 
head trauma and the subsequent development of the seizure 
disorder were highly indicative that the trauma did, in fact, 
induce the seizure disorder.  

At a VA neurology examination in April 1998, the physician 
noted the veteran gave a history of having been hit in the 
head by a mortar shell when he was in Korea.  The veteran 
reported that he had been having seizures off and on over the 
past 17 years.  The physician noted that skull X-rays had 
shown metallic fragments in the right occipital area.  After 
examination of the veteran and review of the record, the 
diagnosis was atypical seizure disorder, cause undetermined, 
and history of head trauma.  He noted that the veteran still 
had some fragments in the occipital area, with no residuals.  

In September 1998, the veteran underwent a VA fee-basis 
neurology examination by Charles F. Nicol, M.D.  Dr. Nicol 
noted that the May 1997 X-ray report described tiny metallic 
fragments in the right occipital region.  Dr. Nicol said that 
he could not tell from this report whether the fragments were 
inside or outside the veteran's skull.  Dr. Nicol said he 
would interpret the report as stating that the fragments were 
in soft tissues outside the skull and were not in the brain.  
He said that if the fragments were outside the skull, they 
were obviously not producing any seizures, but that if they 
were in the brain, they might possibly be causing the 
veteran's spells.  Noting that Dr. Glass said the EEG and 
brain imaging studies had been performed but showed no 
abnormality, Dr. Nicol stated that that the shrapnel was 
presumably not inside the veteran's head, but was in the 
superficial tissues of his scalp.  After examination, Dr. 
Nicol's impression was syncopal attacks, cause unknown.  He 
stated that he personally thought that it was unlikely that 
the syncopal attacks were related to the shrapnel wounds to 
the veteran's occiput, particularly since it looked as if all 
of the shrapnel was in the scalp and not in the brain and 
also since there was a 20+ year hiatus between the time of 
the injury and the onset of these spells.  

Dr. Hampton's clinical records show that in April 1998 the 
veteran complained of left occipital pain in one small area.  
He said the pain started after X-rays of his head.  He said 
that Dr. Glass did an EEG and symptoms continued.  He said it 
hurt off and on and that it was a dull pain localized to a 1 
to 2-centimeter area.  He said it lasted 30 minutes to 2 
hours and then just went away.  Dr. Hampton said that on 
examination he could not really feel or see anything on the 
parietal scalp in the vicinity of the veteran's shrapnel 
injury.  The assessment was headaches of questionable 
etiology, question of old shrapnel injury.  Dr. Hampton noted 
that the veteran refused an arteriogram and that he could not 
do an MRI due to metal in the veteran's head.  

An office note shows that the veteran saw Dr. Glass for 
follow-up in March 1999 and requested that Dr. Glass write 
another letter to VA.  At that time the veteran reported that 
he had remained seizure free.  He reported occasional 
neuralgic type pain in the occipital area.  After 
examination, the impression was seizures.  Dr. Glass 
recommended that the veteran continue on current treatment 
protocol.  In a March 1999 letter to VA, Dr. Glass said he 
was writing as a follow-up to his January 1998 letter. He 
noted that the veteran had a history of a head injury in 
service in Korea.  He stated that the veteran later had a 
seizure.  Dr. Glass stated that his concern was that the 
veteran's only risk factor for seizures would be his head 
injury.  He stated he had found no other risk factor and 
there was no family history of seizures of which he was 
aware.  He stated that it was hence his feeling that there 
was a definite probability that the seizures, which appeared 
to be occipital in focus, could be stemming from the head 
injury in service.  Dr. Glass noted that the veteran had also 
been having occipital neuralgic type headaches, which 
occurred intermittently.  

At the July 1999 hearing before the Hearing Officer at the 
RO, the veteran testified that he felt that his seizures, 
which started in 1979, were caused by the shell fragment 
wounds to his head that occurred in Korea in 1951.  He 
testified that he was wounded by mortar shrapnel in his leg 
and head and was sent to Japan for 30 days and eventually 
returned to the front and finished his tour of duty.  He 
testified that after the episode in 1979 when he passed out, 
he went to his doctor who prescribed Dilantin.  The veteran 
testified that his doctor said he did not know exactly what 
caused the seizure but he felt that the head wound was a good 
probable cause.  The veteran said that doctor moved and since 
then he had been going to Dr. Hampton.  The veteran testified 
that both Dr. Hampton and a neurosurgeon he had seen felt 
that his seizures were probably caused by the head injury in 
service, but there was no way they could prove it.  The 
veteran's wife testified that the veteran told all the 
doctors that he had a head injury in service, and all those 
doctors and the doctors at the VA hospital knew that the 
veteran still has the shrapnel in his head.  

At the hearing before the undersigned Member of the Board in 
November 2000, the veteran testified he was hit in the back 
of his head by mortar shrapnel in Korea in March 1951.  He 
testified that X-rays still show shrapnel in the back of his 
head.  He testified that his first seizures were in 1979 and 
that he knew of no other family member who had ever had 
seizures.  The veteran testified that he believes that the 
shrapnel wound caused his seizures because he had never had 
any other head injury.  He testified that Dr. Hampton and Dr. 
Glass had told him there was a good possibility that the 
shrapnel wound caused his seizures.  

In August 2001, at the request of the Board, the entire 
record was reviewed by Frank Gilliam, M.D., M.P.H., Associate 
Professor of Neurology and Director of Adult Epilepsy Center, 
Washington University School of Medicine.  Dr. Gilliam noted 
that the details of the veteran's traumatic head injury in 
service in Korea in 1951 were not completely clear, but that 
the veteran reported being dazed without loss of 
consciousness.  Dr. Gilliam noted there was no report of loss 
of consciousness or amnesia for more than 24 hours at the 
time of the injury and there were no reports of intracranial 
hemorrhage or skull fracture.  Dr. Gilliam observed that the 
absence of prior cerebral hemorrhage or skull fracture was 
supported by the CT scan of the brain in and skull X-rays in 
1997.  Dr. Gilliam noted that the veteran's description oh 
his symptoms and his wife's description of some of the events 
were consistent with simple partial and complex partial 
seizures.  

Dr. Gilliam said that he agreed with the initial diagnosis of 
probable temporal lobe seizures.  He pointed out that the 
most common initial warning, or aura, in a temporal lobe 
seizure was an unusual abdominal sensation.  He said that 
visual distortions and a sensation of disassociation from the 
environment were also described by many patients with 
seizures arising from the temporal lobes.  He also stated 
that the typical complex partial seizure of temporal lobe 
origin lasted 1 to 2 minutes, similar to the approximate 
duration of the veteran's episodes.  He said that these 
seizures might spread to involve larger regions of the brain, 
causing complete loss of consciousness with jerking of the 
extremities, as described by the veteran's wife on at least 
one occasion.  Dr. Gilliam also said that most patients with 
seizures or epilepsy have a normal CT scan of the brain and 
approximately 50 percent will have a normal EEG if sleep and 
drowsiness do not occur during the recording.  He noted that 
no sleep was described in the veteran's EEG.  

Dr. Gilliam stated that the published literature indicates 
that minor traumatic brain injury is associated with a modest 
increased risk of subsequent seizures, with a standardized 
incidence ratio of 1.5.  He further stated that the incidence 
of seizures more than 5 years following the mild traumatic 
brain injury was not increased compared to the general 
populations.  He said that the most definitive study of this 
association was published by Annegers, et al, in the New 
England Journal of Medicine in 1998 (NEJM 1998; 338: 20-4).  
Dr. Gilliam enclosed an abstract of this study with his 
letter to the Board.  Dr. Gilliam noted that in the Annegers 
study mild traumatic brain injury was defined as loss of 
consciousness or amnesia lasting less than 30 minutes, 
absence of skull fracture, and absence of intracranial 
hemorrhage.  Dr. Gilliam concluded that the mortar injury in 
1951 was unlikely to be the cause of the veteran's seizure 
because his initial seizure did not occur until at least 25 
years after the head injury, and the severity of the injury 
was consistent with the classification of mild.  Dr. Gilliam 
stated that the classification of the veteran's epilepsy 
based on etiology would be idiopathic (no known cause), which 
he said is the most common classification for most epilepsy 
syndromes.  

Analysis

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001) 
with implementing regulations codified as amended at 
38 C.F.R. § 3.159 (see 66 Fed Reg., 45630-32 (Aug 29, 2001)).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim and also contains 
new notification provisions.  In this case, all records 
pertinent to the veteran's appeal have been obtained, and the 
veteran has been provided necessary examinations.  The 
veteran is clearly aware of the evidence necessary to 
substantiate his claim, and there is no indication that there 
is outstanding evidence that should be obtained.  The Board 
does note that complete service medical records are not 
available for the veteran's first period of service from 
September 1950 to September 1953.  The record does, however, 
include the report from the Surgeon General of the Army 
verifying the occurrence and nature of the veteran's left leg 
injury and head injury from mortar fragments in March 1951.  
It is the Board's judgment that no useful purpose would be 
served by a remand of the case to the RO to attempt to obtain 
more detailed clinical records because, for the purposes of 
this appeal, the Board accepts as true the assertions of the 
veteran regarding the circumstances and treatment of his head 
injury in service.  

In accordance with 38 C.F.R. § 20.901 (2001), the Board has 
obtained a medical opinion concerning the veteran's case.  
Following the procedures mandated by 38 C.F.R. § 20.903 
(2001), the Board furnished a copy of the medical opinion to 
the veteran's representative and also provided him 
information concerning the submission of additional evidence 
or argument.  The representative responded that he has no 
further evidence or argument to present with respect to the 
veteran's appeal.  As the veteran has neither presented nor 
identified any additional evidence that might be pertinent to 
his appeal, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding his 
appeal without first affording the RO an opportunity to 
consider his claims in light of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In this case, the record before the Board includes no medical 
or other probative evidence of the presence of a seizure 
disorder in service, and the veteran does not contend that a 
seizure disorder was present in service.  Rather, it is his 
contention that his seizures, which began in 1979, are due to 
his head injury in service in March 1951, when he was hit in 
the back of the head by metallic fragments from an exploding 
mortar.  The evidence in support of his contention consists 
of the letters from Dr. Hampton and Dr. Glass and his own 
testimony at the hearings in July 1999 and November 2000.  

Concerning the veteran's hearing testimony, the Board 
acknowledges that the veteran is competent to testify as to 
his in-service experience and symptoms surrounding his 
seizures.  However, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no indication that the 
veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent.  In this case, the determinative 
question is medical in nature, and it is the medical evidence 
regarding etiology that is of the highest probative value.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In his letters in February 1997 and January 1998, Dr. 
Hampton, the veteran's family physician, stated that is his 
feeling that the veteran's seizure disorder is linked to his 
head trauma in service.  In support of this conclusion, Dr. 
Hampton stated there was no evidence of a pre-existing 
seizure condition and no evidence of other injury or trauma 
that would explain the seizures.  In his first letter, dated 
in January 1998, Dr. Glass, a neurologist, stated that the 
veteran's seizures seemed to be primarily occipital in nature 
because he had a significant visual component to his 
episodes.  Dr. Glass also stated that the veteran's injury to 
the back of his head in service could have caused a 
concussion and left a small scar on the occipital region.  
Dr. Glass said that the veteran's episodes clinically were 
consistent with an occipital lobe focus.  Dr. Glass said he 
hence felt there was some reasonable medical certainty that 
the head injury could have led to an occipital injury which 
could have years later developed into a focus for a seizure 
disorder.  In his second letter, dated in March 1999, Dr. 
Glass said that it was his concern that the veteran's only 
risk factor for seizures was his head injury and he hence 
felt there was a definite probability that the seizures, 
which appeared to be occipital in focus, could stem from his 
head injury in service.  

Other than the opinions offered by Dr. Hampton and Dr. Glass, 
there is of record no medical diagnosis or opinion that 
relates the veteran's seizure disorder to his head injury in 
service.  For example, VA examiners at neuropsychiatric and 
orthopedic examinations in 1997 respectively diagnosed the 
veteran as having atypical seizure disorder, cause 
undetermined, and idiopathic seizure disorder, no clinical 
correlation with service injury.  In addition, the VA 
neurologist who examined the veteran in May 1998, noted the 
veteran's history of head trauma in service as well as the 
onset and course of his seizure disorder starting in 1979 and 
diagnosed the veteran as having atypical seizure disorder, 
cause undetermined, and history of head trauma.  He noted 
that the veteran still had some fragments in the occipital 
area, with no residuals.  Additionally, syncopal attacks, 
cause unknown, was the impression of the VA fee-basis 
neurologist who examined the veteran in September 1998.  He 
stated that he thought it unlikely that the syncopal attacks 
were related to the shell fragment wounds to the veteran's 
occiput, in that imaging studies indicated that all the 
shrapnel was in the scalp and there was more than a 20 year 
gap between the head injury and the onset of the seizures.  

Although the veteran has testified that Dr. Hines told him 
his seizures could be due to his head trauma in service, Dr. 
Hines' records do not make that connection, and he is not 
available to provide a current opinion.  Further, Dr. Randle, 
the neurologist who treated the veteran during his 
hospitalization following his initial seizures in 1979, 
diagnosed the veteran as having syncopal episodes of 
undetermined origin, possible temporal lobe seizures.  In 
this regard, the Board notes that in 1994, when he had 
hospitalized the veteran for treatment of pneumonia, Dr. 
Hampton described the veteran's seizures as temporal lobe 
seizures.  

In an attempt to resolve question of the relationship, if 
any, between the veteran's head injury in service and his 
seizures, which started more than 25 years later, the Board 
referred the case to Dr. Gilliam, an independent medical 
expert in neurology.  Dr. Gilliam, unlike Dr. Glass, the 
veteran's neurologist, had available for review records from 
Floyd Medical Center where the veteran was hospitalized in 
1979 by the neurologist, Dr. Randle.  It was Dr. Randle who 
specifically noted that the veteran reported his symptoms 
associated with his seizures included pain or discomfort in 
his abdomen as well as visual distortion.  In his August 2001 
report, Dr. Gilliam explained the rationale for his opinion 
that the veteran most likely has complex partial seizures of 
temporal lobe origin, and in doing so relied on more complete 
medical records than were apparently available to Dr. Glass, 
who has opined that the veteran seizures are of occipital 
lobe focus.  

In their letters, Dr. Hampton and Dr. Glass emphasized that 
the veteran's head injury in service is his only known risk 
factor for seizures, and on that basis concluded that the 
seizures are probably due to the head injury.  The Board 
notes, however, that these opinions do not explicitly take 
into account the long gap, more than 25 years, between the 
head injury and the onset of the veteran's seizures.  Dr. 
Gilliam, on the other hand, has explained that he has 
reviewed the published literature and has identified a study 
that examined the incidence of seizures with consideration of 
both severity of traumatic brain injury and time from injury 
to onset of seizures.  Dr. Gilliam supports his 
classification of the veteran's seizures as idiopathic (no 
known cause) with the study finding that the incidence of 
seizures more than 5 years following mild traumatic brain 
injury is not increased compared to the general population.  
As it is based on empirical study results reported in the 
published literature, the Board gives greater weight to Dr. 
Gilliam's opinion than to the opinions of Dr. Hampton and Dr. 
Glass.  Dr. Gilliam, as did the VA and VA-fee basis 
physicians, termed the seizures as idiopathic and found no 
causal relationship between the head injury in service and 
the seizures.  The Board concludes, therefore, that the 
preponderance of evidence is against the claim, and it must 
be denied.  


ORDER

Service connection for seizure disorder is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

